 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 1 of 25 PageID# 181



                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               (Alexandria Division)

UNITED STATES OF AMERICA,

v.
                                                   No. 1:18-cr-00309-LO
SCOTT B. MACKENZIE,
                                                   Sentencing: February 21, 2020
     Defendant.


      DEFENDANT SCOTT B. MACKENZIE’S SENTENCING MEMORANDUM

       Scott B. Mackenzie by his attorney, Andrea L. Moseley, hereby submits the following

sentencing memorandum in this matter. Mr. Mackenzie has had a lifetime filled with a deep

interest in politics since the 1960 Presidential election and working on behalf of politically

concerned citizens, candidates and conservative causes dating back to April 1979. After decades

of a successful career, it is with deep regret that he admits that in the previous decade he became

too familiar with the campaign finance laws, FEC regulations and failed to pay the reverence

they were due as described in his statement of facts and below. Mr. Mackenzie is responsible

for each of his choices; he has accepted responsibility for his conduct and must now accept the

consequences of his failures.

       Pursuant to the sentencing factors set forth in 18 U.S.C. § 3553(a) as delineated in Rita

v. United States, 127 S. Ct. 2456 (2007), Kimbrough v. United States, 128 S. Ct. 558 (2007),

Gall v. United States, 128 S. Ct. 586 (2007) and Nelson v. United States, 555 U.S. 338 (2009),

Mr. Mackenzie respectfully requests the Court impose a term of probation, home incarceration

or in any event, no more than six months incarceration, followed by three years of Supervised

Release. Mr. Mackenzie submits that the requested sentence is “sufficient, but not greater than

necessary, to comply with the purposes” set forth in 18 U.S.C. § 3553. In support of this request,
     Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 2 of 25 PageID# 182



 we submit the following:

I.      Summary of Plea and Statement of Facts

        Mr. Mackenzie entered a pre-indictment plea to one count of making a false statement, in

violation of 18 U.S.C. § 1001, a Class D Felony punishable up to five years imprisonment, a fine

the greater of $250,000 or twice the gross loss or gain, full restitution, a $100 special assessment,

and three years of supervised release. In entering his plea of guilty, he consented to a loss figure

of $172,200 as defined in USSG § 2B1.1(b)(1)(F) and agreed to pay $172,200 for the United

States’ to distribute pursuant to 18 U.S.C. § 3663(a)(3).

        The offense conduct in this matter falls into three broad categories: (1) reporting to the

FEC that Person A (referenced in ¶20 of the PSR) performed work instead of reporting that Mr.

Mackenzie actually performed work (crime of conviction); (2) making three (misdemeanor)

conduit contributions and filing corresponding false FEC reports concealing the same; and, (3)

making excessive contributions from one PAC to another to pay off legal fee debt and filing

corresponding FEC reports mischaracterizing certain of these legal fee payments.

        1.   Reporting to the FEC that Person A performed work instead of reporting that Mr.
             Mackenzie performed work between 2011 and 2014 totaling $32,000.

        Between 2001 and 2014, Mr. Mackenzie paid, to his joint account with Person A, $32,000

for “caging,” “data entry” and “list maintenance.” He tracked his hours with handwritten notes

(that he no longer has as this occurred between 6-8 years ago) and paid himself periodically

according to his notes. He intentionally and falsely reported to the FEC that Person A did the work

when she did not. Mr. Mackenzie sought to hide the fact that he actually performed the $15/hr.

clerical work for a totally inane reason, hubris. Mr. Mackenzie earned much more as a political

consultant over the years and he did not want anyone to know that he was doing $15/hr. clerical-

type work. He did not want to hurt his reputation or dilute his marketability. Kelly Rogers gave


                                                 2
  Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 3 of 25 PageID# 183



Mr. Mackenzie the budget of $15/hr. for getting caging work done and Mr. Mackenzie decided to

earn the extra money and do the work himself. (Exhibit 1).       Mr. Mackenzie’s concern about

professional appearances led him to making false statements to officials and continuing the false

statements with invoices during the civil lawsuit mentioned in ¶26 of the PSR (“the civil suit”).

During the civil suit, he was asked by the civil defendants’ attorneys to provide invoices for work

indicated on FEC filings. In response, in 2014, Mr. Mackenzie created invoices that falsely

reported Person A as doing the work on the invoices and gave them to his attorneys.

       Mr. Mackenzie legitimately earned and paid himself the for the true value of “caging,”

“data entry” and “list maintenance” services. (Exhibit 2). Nearly three years after these events,

FBI agents showed up at Mr. Mackenzie’s house to ask questions related to various PACs, vendors

and individuals associated with those PACs. He voluntarily spoke to them for more than an hour

and later assisted them in gathering records, providing access to records in his home, various PAC

records stored outside of his home and provided passwords to computers to make searching them

easier. He was asked about Person A and the work she purportedly did for Conservative Majority

Fund (“CMF”) and Conservative StrikeForce (“CSF”). The misleading fact is that Person A in

fact did a negligible amount of “caging” work, i.e. opening envelopes with Mr. Mackenzie (on as

little as one or two occasions). He rationalized and minimized in his own mind how hiding his

identity as the person who performed the services was harmless. Clearly this was flawed, making

these false statements is illegal and he accepts responsibility for having engaged in this conduct.

The restitution amounts incorporate the amounts he earned pretending Person A did the work and

the agreed loss calculation includes $32,000 for this conduct.

       Exhibit 2 details step by step the processing and procedures that Mr. Mackenzie performed

in doing the caging, data entry, list maintenance and clerical work he was paid $15/hr. to perform.



                                                3
  Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 4 of 25 PageID# 184



Mr. Mackenzie’s handwriting is contained on the deposit slip on page 3 of Exhibit 2. This is one

of a multitude of deposit slips used to deposit the money sent in by donors.

       2.   Three conduit contributions totaling $8,700.

       Mr. Mackenzie participated in three donations made in violation of 52 U.S.C.A. § 30122.

In 2012, one contribution for $2700 was made. In 2015, one contribution for $1000 and one

contribution for $2500 to another candidate was made. Punishment for these payments would be

misdemeanor violations under 52 U.S.C.A. § 30109(d)(1)(A)(ii). As reported in his statement of

facts, Mr. Mackenzie filed FEC reports that concealed the true source of each of these

contributions. The restitution amounts and the agreed loss calculation incorporate $8,700 for this

conduct.

       3.   Excessive payments between PACs to pay legal fees

       On May 15, 2015, the campaign referenced in ¶26 of the PSR settled a lawsuit against CSF

and the civil defendants for $85,000 plus an agreement that CMF will give over its donor list to

the former candidate, Plaintiff. The settlement agreement included no admissions of wrongdoing

on the part of any party. The civil defendants, including CSF and CMF, incurred substantial

attorneys’ fees defending against the civil suit. While PACs can lawfully pay for their own

attorneys’ fees, these unaffiliated PACs could not pay attorneys’ fees for each other in excess of

$5000 per year.

       a.   Tea Party Majority Payments on Behalf of CSF/CMF

       Mr. Rogers directed Mr. Mackenzie to make payments from Tea Party Majority’s (‘TPM”)

account on behalf of CSF totaling $67,000.          Mr. Mackenzie’s FEC filings related to these

payments correctly identified the disbursement as being for legal fees and the amounts that were

paid to the law firm, but still violated campaign finance laws because the payments were not for



                                                4
  Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 5 of 25 PageID# 185



TPM’s own legal fees. TPM, as an unaffiliated PAC, was not allowed to pay more than $5000

towards CSF/CMF’s legal fee debt in one year.

       b.   CSF and CMF paid legal fees for Company A

       Similarly, Mr. Rogers directed Mr. Mackenzie to pay Company A’s legal fees from CSF

and CMF funds. Mr. Mackenzie filed multiple FEC reports detailing these law firm payments

correctly. However, the false information on FEC filings was: one FEC report regarding October

2015 disbursements, for ($11,800 and $8,200) $20,000 total, was for legal fees but stated that it

was for “eMail Fundraising” instead of “reimbursed legal fees;” one FEC filing report regarding a

January 2016 disbursement stating that a $500 payment was for “web development” instead of

“legal fees” or “reimbursed legal fees;” and one FEC report regarding a December 2015

disbursement stating that a legal fee payment was a reimbursement of $10,000 to Company A’s

principal instead of being a “legal fee” payment.

       c.   The March 2015 invoice

       Last, in March of 2015, Mr. Rogers directed Mr. Mackenzie to create an invoice from CSF

to CMF for the sale of CSF’s donor list (for $25,208.50). Very shortly thereafter, he directed Mr.

Mackenzie to pay the law firm $25,000 on behalf of CSF. Mr. Mackenzie received assurances

from Mr. Rogers that these legal fee payments from the various PACs were authorized and

sanctioned by the PACs attorneys. Mr. Mackenzie knew the rules against excessive contributions

and turned a blind eye to the obvious signs and signals that the timing of this sale and these

payments were Mr. Roger’s effort to avoid excessive contribution rules and conceal the same. Mr.

Mackenzie is responsible for his part in this conduct as stated in ¶34 of statement of facts and in

¶66 of his PSR. His restitution responsibility for this payment $25,000.




                                                5
  Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 6 of 25 PageID# 186



       As a result, Mr. Mackenzie has agreed to pay restitution of $131,000 ($67,000 + $39,000

+ $25,000) for his conduct surrounding excessive contributions used to pay off legitimate legal

debts of CSF/CMF.

II.    The Court’s Responsibility to Make an Individualized Sentencing Determination

       In fashioning a sentence that complies with the “overarching provision instructing district

courts to ‘impose a sentence sufficient, but not greater than necessary,’ to accomplish the goals of

sentencing,” Kimbrough v. United States, 552 U.S. 85, 101 (2007); see also Pepper v. United

States, 131 S. Ct. 1229, 1242 (2011) (sentencing in accordance with “sufficient, but not greater

than necessary” mandate is court’s “overarching duty”), the Court must consider a broad range of

factors, including the nature and circumstances of the offense and the history and characteristics

of the defendant, 18 U.S.C. § 3553(a)(1), the kinds of sentences available, 18 U.S.C. § 3553(a)(3),

the need to avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct, 18 U.S.C. § 3553(a)(6), and the need to make restitution

to any victims of the offense. 18 U.S.C. § 3553(a)(7); see also United States v. Booker, 543 U.S.

220, 259-60 (2005). In addition, the Court must “make an individualized assessment based on the

facts presented” and determine their appropriate weight in light of the purposes of sentencing. Gall

v. United States, 552 U.S. 38, 50-52 (2007). These factors are evaluated below.

III.   Mr. Mackenzie’s Personal History and Characteristics

       The Probation Office provided a detailed portrayal of Mr. Mackenzie. He is a 66-year old

grandfather of eight with his ninth due in August. Mr. Mackenzie and his wife have lived in the

same house in Arlington, VA for the last 35 years. Four of his grandchildren live locally and he

and his wife take care of them on a weekly basis; two of them stay with him on Tuesdays and

Wednesdays (three year-old W.R. and one year-old, I.R.) and the other two stay with him Friday

through Sunday (9 year-old P.Y and 6 year-old L.Y.). He has six children; Jason, Emily, Reagan,
                                                 6
  Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 7 of 25 PageID# 187



Andrew, Jon and Kelly. All of them live close by except Jason who lives in California and

Andrew, who currently lives overseas. He maintains a close relationship with each of his children.

Mr. Mackenzie grew up in New York and Massachusetts in the 1950s and 60’s and then voluntarily

enlisted in the United States Army in 1971 with an eye toward serving in the Vietnam War. He

was never deployed overseas but instead received an appointment to the United States Military

Academy at West Point. He attended West Point and after two years chose to complete his college

education at the University of Massachusetts. He graduated with a bachelor’s degree in Business

Administration and Accounting.

        As a member of the military he received the National Defense Service Medal and the Good

Conduct Medal. After being honorably discharged from the United States Army, he became

increasingly interested in politics. In 1979, he became the Deputy-Treasurer for the Reagan

Presidential Campaign and later the Deputy-Treasurer for the Reagan-Bush 1984 presidential

campaign. He was employed by the United States Department of Treasury as director of the

Olympic coin program around 1982-1983. In March 1985, Mr. Mackenzie launched his own

political consulting company and has earned a modest living running Mackenzie and Company for

the last 35 years.

        1.   Primary financial support for his family and caregiver for his grandchildren.

        Throughout his career, Mr. Mackenzie has financially supported all of his children and his

wife. At this point in his life, when he should be considering retirement and time with his

grandchildren, Mr. Mackenzie in a newly convicted felon and is unemployable in the career he has

known for the last 40 years. The new debt of $172, 200 in restitution weighs heavily on his mind

and he would like to become employed as soon as possible to begin the repayment of his obligation.

Although it will be a challenge because of his advanced age, his felony conviction and the general



                                                 7
  Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 8 of 25 PageID# 188



stigmas flowing from the media reports on this case, he is hopeful that he will be able to work

utilizing his management abilities as well as his computer skills with Microsoft Office. Mr.

Mackenzie is critically concerned that his wife will not be able to remain in their home of 35 years

if he can’t work due to incarceration. Mr. Mackenzie was the primary source of income for their

household, and his wife is 69 years old and unemployed. His grandchildren are an enormous part

of his life and the potential for being unable to care for them on a weekly basis as he started doing

9 years ago is agonizing.

       The character letters submitted on his behalf confirm, from a variety of places in his life,

Mr. Mackenzie is seen as trustworthy and kind. Family and friends confirm that he is a sincere

person who cares deeply for and family and his country. He has volunteered as a coach, Treasurer

and Board Member for Arlington Little League baseball (1994-2003) and is a member of their Hall

of Fame. In addition, he has helped numerous candidates experiencing trouble with the FEC

without accepting a dime for his work. He has been a mentor to young professionals and has

conducted his professional life with loyalty and humility. He has taken a personal interest in the

well-being of those he worked with and is characterized as a person who is fair and respectful to

people regardless of their status, their appearance, their gender or where they came from. His

character letters confirm that he worked tirelessly for the causes he cared about and served many

candidates and campaigns with honesty over the years. (Exhibit 3).

       2.   Health Issues and Advanced Age

     As described in the presentence report, Mr. Mackenzie also faces onerous health challenges.

In 2015, he was diagnosed with stage IIB melanoma and unfortunately, this cancer spread to his

lymph nodes and brain. As a result, in March 2017, his diagnosis was upgraded to metastatic

melanoma IV and he was told he had 6 months to one year to live. His most recent tests indicate



                                                 8
     Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 9 of 25 PageID# 189



he is in remission, but his physicians have indicated that it is critical he receive yearly MRI and

CT scans to track the quickly changing nature of his cancer. In addition, following a surgery to

remove a benign tumor in 1955, Mr. Mackenzie has suffered from debilitating headaches that

occur almost daily. No treatments have been successful in resolving his chronic headaches. Mr.

Mackenzie also suffers from chronic bronchitis which occurs once or twice a year and can last for

weeks to months. These facts are confirmed in the medical records provided to probation and by

his family character letters.

         The years during which Mr. Mackenzie faced his cancer diagnosis were emotionally brutal.

These years also overlapped with the civil lawsuit and the accumulation of law firm debt. While

his health is no reason to pardon, the context of Mr. Mackenzie’s behavior in this timeframe is

important to recognize. When he was first diagnosed with cancer, he hid this fact from everyone.

He did not want to be a burden. He began to lose focus on his work and developed a feeling of

not caring. His attitude impacted his behavior, his work and the choices he made. He did not

share the news with many people until years later and the truth was, he was suffering silently.

         As the Court is no doubt aware, obtaining proper medical care in prison is a challenge

because of staffing shortages. The Department of Justice’s Office of Inspector General’s 2016

report, Review of the Federal Bureau of Prisons Medical Staffing Challenges,1 concluded that

there is now an “increased need to send inmates outside the institution for medical care and

contribute to increases in medical costs. Additionally, medical staff shortages can impact prison

safety and security.” Mr. Mackenzie requires ongoing medical monitoring for cancer, and a prison

sentence may mean that he does not obtain the treatment that he needs in a timely fashion. This is




1
    https://oig.justice.gov/reports/2016/e1602.pdf

                                                     9
    Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 10 of 25 PageID# 190



particularly concerning in his case because the episodes of cancer have been so abrupt and

overwhelming.

IV.     The Nature of the Offense

        Mr. Mackenzie understands the seriousness of the offense to which he has pleaded guilty

and the conduct surrounding his role as a Treasurer under Mr. Rogers. Under § 3553, however,

the Court is tasked with evaluating the nature of the particular offense when determining a

sentence. While not asking the Court to ignore the seriousness of what happened, Mr. Mackenzie

urges the Court to consider three characteristics of this offense when determining the appropriate

sentence for him.

        First, Mr. Mackenzie’s personal profit from his conduct was either minimal or nonexistent.

Mr.     Mackenzie    was     employed     by    the   PACs      and    was    being    paid    for

consulting/accounting/bookkeeping-type services that he was in fact providing. He did benefit

from having employment. However, for these services, Mr. Mackenzie earned approximately

$72,0002 a year over an eight-year period between 2011 and 2018, including the Person A

payments made to him for “caging” and clerical services. For a college-educated professional, the

fees he charged for his services was reasonable and necessary for him to fulfill his duties. The

income reported to the Internal Revenue Service cited in ¶ 120 of the PSR is consistent with the

United States’ analysis of his earnings. In the United States Sentencing Memorandum in Mr.

Roger’s case the United States wrote:

               Between the years 2011 and 2018, the defendant’s PACs raised
               $20,872,497 from donors. PSR ¶ 65. Only $269,376—
               approximately 1.3% of the money raised—was spent on direct
               contributions to political candidates. PSR ¶ 65. In contrast, the
               defendant gave as much as $13,724,032 of these donations to his


2
 The United States provided an analysis of how much Mr. Mackenzie made from between 2011
and 2018 and the total was a little over $580,000, about $72,000 a year.
                                                10
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 11 of 25 PageID# 191



               “preferred vendors” to pay their fees, raise more money for the
               defendant’s PACs, add new donors to the defendant’s donor lists,
               and, in the defendant’s own words, simply keep the churn going. Id.
               More than $5,000,000 was spent on other vendors and business
               expenses, or pocketed by the defendant and his friends.

United States v. Kelly Rogers, 1:19-cr-00270-LO (E.D. Va. 2020), United States Sentencing
Memorandum, ECF 19, pg. 3.

       Using the United States’ numbers, Mr. Rogers paid Mr. Mackenzie less than 3% of all

monies raised over an eight-year period for the work he performed. Mr. Mackenzie recorded

financial transactions using computer programs, made deposits, paid bills, prepared spreadsheets

and databases, did bank reconciliations, data entry, processing, tracking donor names and

information in spreadsheets, de-duplicating individual name entries for the FEC, making FEC

filings, etc. He received a reasonable and regular payments for providing these legitimate services

and no payments such as kickbacks.

       Second, the problematic and misleading messaging to donors, cited by the United States in

Mr. Roger’s sentencing memorandum were not authored, reviewed or approved by Mr.

Mackenzie. See United States v. Kelly Rogers, 1:19-cr-00270-LO (E.D. Va. 2020), United States

Sentencing Memorandum, ECF 19, pgs. 3, 9-10.

               In [Mr. Roger’s] role as the leader of SCG and his PACs, the
               defendant hired email, telemarketing, and direct mail vendors to
               send solicitations to donors all over the county. PSR ¶ 13. The
               defendant reviewed and approved the text and other content
               (including using the likenesses of candidates) contained in these
               solicitations. Id. He also decided what fundraising strategies to
               employ and how to spend the contributions his PACs received from
               donors. Id.

United States v. Kelly Rogers, 1:19-cr-00270-LO (E.D. Va. 2020), United States
Sentencing Memorandum, ECF 19, pg. 3.

       One email cited by the United States indicates that in March 2013, Mr. Mackenzie offered

to brainstorm messaging ideas; then he summarized for Mr. Rogers comments he noticed from

                                                11
    Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 12 of 25 PageID# 192



donor correspondence.3 United States v. Kelly Rogers, 1:19-cr-00270-LO (E.D. Va. 2020), United

States Sentencing Memorandum, ECF 19, pg. 4, ECF 19-1, Ex. A. Mr. Mackenzie’s job and

ultimately his role in Mr. Roger’s PACs was not to author, review or approve messages that went

out to donors. Mr. Roger’s worked with and hired other vendors/professionals to fulfill solicitation

duties and messaging. See United States v. Kelly Rogers, 1:19-cr-00270-LO (ED Va. 2020),

United States Sentencing Memorandum, ECF 19, pgs. 5-12 regarding “Company A” and its

employees and “Company B” and its employees. Mr. Mackenzie was a solo consultant with a

college degree in accounting and was essentially a record keeper. His work for these PACs

primarily involved preparing and filing voluminous and detailed FEC filings based on sorting

donor mail and recording their contributions for FEC filings and based on the information that Mr.

Rogers provided him about expenditures. While he and Mr. Roger’s did discuss what messages

might inspire donors, Mr. Mackenzie did not email, tele market, or direct mail vendors to send

solicitations to donors all over the county. He did not review and approve the text and other content

(including using the likenesses of candidates) contained in these solicitations. He also did not

decide what fundraising strategies to employ and how to spend the contributions his PACs received

from donors.

        Third, Mr. Mackenzie was not in charge of how PAC money was spent. While Mr.

Mackenzie would report to the PAC the state of the finances, he was not the decision maker

regarding spending. Mr. Rogers ultimately decided how PAC money was spent, which vendors to

use, how much would be used to reinvest in building his house file, and how much would be a




3
 Note that this email is further proof that Mr. Mackenzie was doing “caging” work for Mr. Rogers.
He was relaying to Mr. Rogers a summary of the comments from donors that were sent along with
their donations. He was able to relay this information because he was performing the task of
opening thousands of pieces of mail and performing the procedures detailed in Exhibit 2.
                                                 12
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 13 of 25 PageID# 193



direct contribution, etc. Mr. Mackenzie was physically separate from Mr. Rogers on a daily basis.

Mr. Mackenzie’s independent consulting office was in his home located miles away from Mr.

Rogers. Mr. Mackenzie had been running his own business separate and apart from any dealings

with Mr. Rogers for many decades.         As the United States made clear in its’ Sentencing

Memorandum, Mr. Rogers was the organizer and leader of these PACs. United States v. Kelly

Rogers, 1:19-cr-00270-LO (ED Va. 2020), United States Sentencing Memorandum, ECF 19, pg.

18.

V.     The Kinds of Sentences Available

       The Court has at its disposal every sentencing option in framing a just sentence for Mr.

Mackenzie, including a period of supervised release, a period of home detention, or probation with

some form of restriction on Mr. Mackenzie’s movement and liberty or a short term of

incarceration. The Supreme Court has specifically recognized that probation is a substantial

punishment:

       We recognize that custodial sentences are qualitatively more severe than
       probationary sentences of equivalent terms. Offenders on probation are nonetheless
       subject to several standard conditions that substantially restrict their liberty. See
       United States v. Knights, 534 U.S. 112, 119 (2001) (“Inherent in the very nature of
       probation is that probationers ‘do not enjoy the absolute liberty to which every
       citizen is entitled.’” (quoting Griffin v. Wisconsin, 483 U.S. 868, 874 (1987))
       Probationers may not leave the judicial district, move, or change jobs without
       notifying, and in some cases receiving permission from, their probation officer or
       the court. They must report regularly to their probation officer, permit unannounced
       visits to their homes, refrain from associating with any person convicted of a felony,
       and refrain from excessive drinking. USSG § 5B1.3. Most probationers are also
       subject to individual “special conditions” imposed by the court.

Gall v. United States, 552 U.S. 38, 48-49 (2007).

       Given Mr. Mackenzie’s lack of criminal history, non-violent offenses, his withdrawal from

political endeavors, health issues, advanced age and his role as a substantially involved caretaker

for his grandchildren, a probationary sentence, a sentence of home detention, and/or no more than


                                                13
    Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 14 of 25 PageID# 194



6 months incarceration, would constitute meaningful, but measured and properly-tailored

punishment.

VI.        The Sentencing Factors in 18 U.S.C. §3553 Do Not Require a Sentence of
           Incarceration

           Deterrence and Protecting the Public

           Section 3553(a)(2)(B) and (C) require the court to impose a punishment that will “afford

adequate deterrence to criminal conduct” and will “protect the public from further crimes of the

defendant.” Both of those rationales may be satisfied through a non-custodial sentence.

           With respect to specific deterrence, a term of imprisonment is unnecessary. Mr.

Mackenzie’s career as a political consultant is over. Not only because he is now a convicted felon

but also because he was required to announce to every donor and the FEC that he was convicted.

The media and watchdog groups have reported on his plea of guilty, have conflated him with Kelly

Rogers and Mr. Mackenzie’s public reputation is tarnished beyond repair. His ability to associate

his name with any political cause/fundraising is over. Furthermore, he can be restricted from

engaging in fundraising/holding Treasurer positions as a condition of his probation. In addition,

there is no need to protect the public from Mr. Mackenzie in the future. He is non-violent, free of

alcohol and drugs and has followed all the rules of his pre-sentencing release.

           Given his age (66), Mr. Mackenzie is extremely unlikely to recidivate. A Department of

Justice report shows that prisoners aged 55 or older recidivate at a rate of 2%. Timothy A. Hughes

et al., Trends in State Parole, 1999–2000, Bureau of Justice Statistics Special Report (Oct. 2001).4

A June 2012 report by the ACLU, At America’s Expense: Mass Incarceration of the Elderly,5

likewise noted:



4
    https://www.bjs.gov/content/pub/pdf/tsp00.pdf
5
    https://www.aclu.org/files/assets/elderlyprisonreport_20120613_1.pdf

                                                         14
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 15 of 25 PageID# 195



       There is also overwhelming evidence that prisoners age 50 and older are far less
       likely to return to prison for new crimes than their younger cohorts. For example,
       only 7% of New York state prisoners released at ages 50-64 returned to prison for
       new convictions; this number was 4% for prisoners released at age 65 and older. In
       Virginia, only 1.3% of prisoners age 55 and older returned to prison for a new
       conviction.

       Of course, the Court will consider the need for general deterrence. We recognize that

message was focused upon heavily by this Court during Mr. Roger’s sentencing. For Mr.

Mackenzie’s conduct, that need can be served through a lengthy period of probation or home

detention, combined with the collateral effects of conviction, such as restitution, forfeiture and the

like. No one who sees what has happened to Mr. Mackenzie as a result of his crimes would think

that he has gone unpunished merely because he was not confined to prison. Mr. Mackenzie was

required to contact officials he has known for years from the FEC and send notice of his conviction.

In addition, Mr. Mackenzie was required to notify donors of his conviction. He sent out emails to

15,286 people announcing his felony conviction and his withdrawal from politics. This is an

extraordinary level of disclosure to the public and directly to the commissioners of the FEC. The

presumption that incarceration is necessary to achieve deterrence, and that the more incarceration

imposed, the greater the deterrent effect is flawed. Research has shown the opposite. Research

has consistently shown that while the certainty of being caught and punished has a deterrent effect,

“increases in severity of punishments do not yield significant (if any) marginal deterrent effects.”

Michael Tonry, Purposes and Functions of Sentencing, 34 Crime & Just. 1, 28 (2006). “Three

National Academy of Science panels . . . reached that conclusion, as has every major survey of the

evidence.” Id.; see also Zvi D. Gabbay, Exploring the Limits of the Restorative Justice Paradigm:

Restorative Justice and White-Collar Crime, 8 Cardozo J. Conflict Resol. 421, 447-48 (2007)

("[C]ertainty of punishment is empirically known to be a far better deterrent than its severity").

See also Gabbay, supra, at 448-49 ("[T]here is no decisive evidence to support the conclusion that


                                                 15
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 16 of 25 PageID# 196



harsh sentences actually have a general and specific deterrent effect on potential white-collar

offenders." There can be no doubt that no one would want to stand in Mr. Mackenzie’s shoes

given the overall impact on his career, his family, his pride and the humiliation of becoming a

felon after 66 years.

       Seriousness of the Crime, Promote Respect for the Law and Provide Just Punishment

       Section 3553(a)(2)(A) also requires the Court to select a sentence that reflects the

seriousness of the crime, that promotes respect for the law and that provides just punishment.

Transparency in federal elections campaigns and disclosures are a serious matter and should not

be unfairly minimized, however, this is not a case that involves the most serious allegations of

public corruption and/or dissemination of misinformation to the FEC. Notably, some pretty

egregious FEC violations in other contexts have in the past been punished by civil6 remedies. The



        6
          Federal Home Loan Mortgage Corporation (“Freddie Mac”) (MUR No. 5390): The
 FEC entered into a settlement with Freddie Mac in 2006. The company and a number of named
 individual executives: (1) contributed $150,000 of corporate funds to the Republican Governors
 Association; (2) used corporate resources to solicit and collect contributions for specific federal
 candidates totaling approximately $225,000; and (3) used corporate resources to host
 fundraising events which raised approximately $1.7 million for various federal candidates.
 Freddie Mac agreed to pay a $3.8 million fine and cease and desist from further violations,
 entering into a conciliation agreement with the FEC. The matter was resolved civilly by the
 company alone. The resolution specifically provides that the FEC in exercise of its
 prosecutorial discretion would not take any action against the named executives and neither the
 company nor any executive was prosecuted criminally. See https://www.fec.gov/updates/mur-
 5390-chartered-corporation-pays-record-38m-civil-penalty/

         Centex Construction (MUR No. 5357): In 2003, the FEC negotiated a conciliation
 agreement with Centex Construction Group, Inc. (“CCG”), Centex-Rooney Construction Co.,
 Inc. (“Rooney”), and 15 individual employees to resolve corporate and conduit campaign
 violations made over a five-year period. Conduct involved use of CCG’s discretionary bonus
 program to compensate and reward employees for political contributions. Employees were
 instructed to report their contributions which were recorded in a bonus spreadsheet and added
 to the bonus amounts employees otherwise would have received under the company’s incentive
 plan. The company reimbursed employees for $56,125 in campaign contributions. The FEC
 entered a cease and desist order, and CCG, Rooney and several officers and employees agreed
 to a civil penalty of $168,000. None of these parties were prosecuted criminally. See
                                                 16
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 17 of 25 PageID# 197



sentence should reflect the relative lack of severity of Mr. Mackenzie’s particular offense. We

understand that the transparency and integrity of the electoral process motivates the United States

to enforce campaign finance laws but clearly, some cases have more impact on the electoral

process than others. We submit that Mr. Mackenzie’s conduct falls on the lower end of the impact

scale. A sentence of long-term imprisonment would not be a just punishment, when adequate (but

still serious) alternative sentences exist and are appropriate.

       The Need to Avoid Sentencing Disparities

         Counsel submits that a lengthy sentence of probation or in any event a sentence of

 incarceration of no more than six months would avoid sentencing disparity considering other

 Federal campaign finance cases on a national level.




 https://www.fec.gov/files/legal/murs/current/8370.pdf

         Apex Healthcare, Inc. and James Chao (MUR No. 5405): In 2005, the FEC settled civilly
 a variety of 441b and 441f violations with Apex Healthcare, Inc. (“Apex”) and the company’s
 President and sole shareholder, James Chao. Apex and Mr. Chao admitted using corporate funds
 to reimburse $75,500 in contributions made to federal candidates, $70,000 of which went to the
 “Hynes for Senate” campaign, using corporate funds to reimburse conduit donors. The matter
 was resolved through a civil penalty of $275,000 and a cease and desist order. Despite the FEC
 finding that Mr. Chao knowingly and willfully violated the FECA, no criminal prosecution was
 initiated. See https://www.fec.gov/files/legal/murs/current/38749.pdf

         James Rhodes (MUR No. 5305): In 2005, James Rhodes and three of his companies
 entered into a conciliation agreement with the FEC, settling charges that Rhodes knowingly and
 willfully violated campaign laws by using 12 former employees and family members to make
 $37,000 in conduit contributions to two specific campaign committees. Rhodes reimbursed the
 contributions by writing corporate checks, accounted for in the corporation’s general ledger as
 “cash for travel” and “petty cash.” The FEC entered a cease and desist order, and Rhodes agreed
 to a conciliation agreement and a $148,000 civil fine. Settlements also were reached with two
 other corporate officers who assisted Rhodes in soliciting, facilitating and reimbursing the
 conduit contributions. Each agreed to a civil penalty of $5,500. None of the parties were
 prosecuted criminally.       See https://www.fec.gov/updates/murs-5305-5398-corporate-and-
 excessive-contributions-in-the-name-of-another/




                                                  17
Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 18 of 25 PageID# 198



       The United States argues that conduct like Mr. Mackenzie’s directly injures the political

process and contributes to public mistrust in the political fundraising process. Considering the

harms the United States wishes to protect, we ask the court to consider the sentences from cases

cited below.


       Gene Stipe, Crim. No. 03-cr-00128 (D.D.C.): In 2003, former Oklahoma state senator
Gene Stipe pled guilty to one felony count of perjury, one felony count of conspiracy to obstruct
a FEC investigation, and a misdemeanor count of conspiracy to violate the campaign finance
laws. Stipe was charged with devising a scheme to funnel $250,000 in illegal funds to the 1998
federal congressional campaign of Walter Roberts, including almost $87,000 through 39 conduit
donors. He also transferred large sums to the Roberts campaign via fraudulently representing
that various payments were for sales that never transpired. He was sentenced to five-years of
probation, six months of home confinement with electronic monitoring, 1,000 hours of
community service, and fined. As part of his plea agreement with the government, Stipe agreed
to resign his state senate seat and surrender his license to practice law. In a matter that included
51 different respondents, the FEC also reached a civil disposition with Stipe, Roberts and several
of the individuals who had a role in the campaign finance scheme. See MUR No. 4818. FEC
conciliation agreements were reached with ten individuals as well as the Roberts campaign and
Stipe’s Law Firm. Three individuals who assisted in Stipe’s conspiracy also were criminally
prosecuted and all received non-custodial sentences. See Charlene Spears, Crim. No. 03-cr-96
(D.D.C.) (six months home detention, three years probation, and 200 hours of community
service); Walter L. Roberts, Crim. No. 03-cr-71 (D.D.C.) (two years of supervised release and
200 hours of community service); James E. Lane, Crim. No. 03-cr-102 (D.D.C.) (three years
probation, two months of home confinement and a $5,000 fine).

       Fermin Cuza, Crim. No. 05-cr-344 (C.D. Cal.) and Alan Schwartz, Crim. No. 05-cr-157
(D.D.C.): Over the course of several years, Fernando Cuza, Senior Vice President of Mattel, Inc.
(“Mattel”) and Alan Schwartz, sole proprietor of AMS Consulting Services, LLC (“AMS”)
made $120,000 in corporate and conduit contributions to 31 difference campaign committees.
Cuza and Schwartz used AMS to fraudulently bill Mattel for “consulting services,” the funds
for which were instead used to reimburse contributions made by Cuza, Schwartz and their
friends and family. Cuza and Schwartz were criminally charged with causing a false statement
to be made to the FEC, and received sentences of one year probation and a $1,000 fine and two
years probation and a $500 fine, respectfully. Cuza and Schwartz also entered into civil
settlements with the FEC. See MUR No. 5187. https://www.fec.gov/data/legal/matter-under-
review/5187/

        John W. Erickson, Crim. No. 07-cr-238 (E.D. Wis.): John Erickson pled guilty to
conspiracy and campaign contribution violations in connection with a conduit scheme to make
more than $250,000 to more than 20 candidates at the federal and state levels. Erickson diverted
corporate funds to secure cash for reimbursements, and then created and controlled a cash fund
for reimbursements. The conspiracy involved providing purported loans to family members and

                                                18
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 19 of 25 PageID# 199



 use of corporate expenses and cash. Erickson’s violations spanned over five years. Erickson
 was sentenced to eighteen months probation and a $5,000 fine.

         Simon Fireman: In 1996, Simon Fireman, his corporation Aqua-Leisure Industries Inc.,
 and Fireman’s assistant Carol Nichols were charged with making illegal corporate campaign
 contributions, structuring cash transactions to obtain funds for the illegal contributions, and
 impeding the FEC. The Information alleged that over a four year period, Fireman used his
 company to funnel more than $120,000 to two Presidential election campaigns. They also
 caused conduit contributions to be made to programs associated with two committees. As part
 of the elaborate scheme, Fireman caused money to be transferred by wire from Hong Kong to a
 secret trust in the United States and illegally converted into cash in sums calculated to be small
 enough to avoid detection. Nichols then used the funds to provide cash to 43 conduit Aqua-
 Leisure employees and other individuals in order to make contributions. After entering guilty
 pleas, Nichols was sentenced to 4 months home detention and Fireman was sentenced to one
 year probation, with the first six months to be spent in home confinement, and a $1 million fine.

        Abdul Rehman Jinnah, Crim. No. 06-cr-00383, (C.D. Cal.): In 2009, Abdul Jinnah
 pleaded guilty to using a network of more than a dozen conduit contributors. Mr. Jinnah made
 $53,000 in illegal conduit contributions through his employees to two political committees
 supporting various federal candidates, using intimidation tactics to “convince” reluctant
 employees to comply. Mr. Jinnah received a sentence of three years probation, twelve months
 home detention and a fine for his conduct (notably, the defendant suffered from coronary
 disease, diabetes, depression, hypertension, all health concerns relevant to the sentencing here).

         David LeBlanc, Crim. No. 06-mj-91 (D.D.C.) and Donald Boucher Crim. No. 06-cr-62,
 (D.D.C.): Between 1997 and 2002, David LeBlanc, co-founder, President and CEO of LifeCare
 Holdings, Inc. (“LifeCare”) and its wholly owned subsidiary LifeCare Management Services,
 LLC (“LMS”), and Donald Boucher, LMS’s Vice President of Government Relations, and their
 spouses, made more than $100,000 in campaign contributions reimbursed through corporate
 funds. Through a complicated scheme of bonuses, salary increases and expense reimbursements,
 LifeCare funds were used to reimburse contributions made to 30 different campaigns and
 committees. Through a conciliation agreement and a cease and desist order, the matter was
 resolved civilly with the FEC. See MUR No. 5398. LeBlanc pled guilty to one misdemeanor
 count of illegal corporate campaign contributions in violation of section 441b,and received a
 sentence of one year probation and a $100,000 fine. Boucher pled guilty to one count of making
 a false statement and received one year probation and paid a $50,000 fine to the FEC.


VII.   Specific Sentencing Guideline Factors

       This Court is fully aware of sentencing goals and concepts of fairness, so we will not

present an extended discussion on the positives and negatives of the Guidelines as a whole.

However, it is beyond dispute that a mechanical application of Sentencing Guidelines calculations

can, result in unfair, even absurd, potential sentences. See United States v. Adelson, 441 F. Supp.
                                                19
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 20 of 25 PageID# 200



2d 506, 512 (S.D.N.Y.) (noting the “utter travesty of justice that sometimes results from the

guidelines’ fetish with abstract arithmetic, as well as the harm that guideline calculations can visit

on human beings if not cabined by common sense”), aff’d 301 Fed. Appx. 93, **1 (2d. Cir. Dec.

9, 2008). Here, the undisputed portion of the offense level is 13 (16 minus 3 for acceptance). The

United States asks for 6 levels of disputed enhancements. If the Court finds these enhancements

appropriate, we submit that the total offense level being increased by this amount results in an

unduly high range. The Department of Justice has recently acknowledged and highlighted the fact

that at times enhancements can totally swallow the rule and disproportionately escalate a

defendant’s sentencing exposure. United States v. Roger Stone, 1:19-cr-00018 (ABJ), ECF 286,

Government’s Supplemental and Amended Sentencing Memorandum, pg. 2. We ask the Court to

consider the mechanistic nature of cumulative and excessive parsing of elements of the guidelines

when ultimately reaching a sentence that is not greater than necessary to achieve the goals of

sentencing this particular defendant.

       1.      Agreements.

       The parties and the Probation Office agree that the base offense level is 6, pursuant to

USSG § 2B1.1 and a 10-level upward adjustment applies pursuant to USSG § 2B1.1(b)(1)(F)

because the total loss was more than $150,000 but was less than $250,000 (total loss $172,000).

The parties agree that Mr. Mackenzie should receive a three-level reduction for his acceptance of

responsibility. Therefore, the agreed portions of the guidelines total level 13. The United States

has indicated it will request six points of enhancements. We submit that a role reduction of two

or three levels is warranted.




                                                 20
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 21 of 25 PageID# 201



       2.      Mitigating Role.

   The facts in this case warrant a role reduction under USSG §3B1.2(b). For the reasons stated

in Sections I and IV. supra., Mr. Mackenzie should receive either a two or three level reduction.

A defendant who is accountable under § 1B1.3 for a loss amount under § 2B1.1 (Theft, Property

Destruction, and Fraud) that greatly exceeds the defendant's personal gain from a fraud offense or

who had limited knowledge of the scope of the scheme may receive an adjustment under this

guideline. Mr. Mackenzie received no unlawful personal financial gain from his unlawful conduct

relative to the loss amount. As indicated in the commentary, he may receive an adjustment under

this guideline for that reason alone. Mr. Mackenzie, unlike Mr. Rogers, received no additional

financial benefit from the offenses, such as kickbacks. Mr. Mackenzie earned the money he

received between 2011 and 2018 for actual services he provided as an FEC consultant; for

collecting, receiving, processing mail and recording donations; doing bank deposits; performing

administrative work and for other similar services he provided to each of the relevant PACs. He

did not have a proprietary interest in the criminal activity and was being paid to provide FEC

compliance consulting, and other duties as described in this PSR. Such a defendant should be

considered for an adjustment under this guideline. USSG §3B1.2, comment. (n.2).

       Mr. Mackenzie had limited involvement in Mr. Rogers’ larger scheme to enrich himself

and his businesses. Mr. Rogers’ loss figures are more than double Mr. Mackenzie’s. Mr.

Mackenzie did not exercise decision making over how Mr. Roger’s PACs spent money and how

that money was allocated to vendors or candidates.

       3.      Abuse of Trust enhancement does not apply.

       While we can understand why the United States and the probation office believe this

enhancement might apply (because he was familiar with FEC filing), nonetheless, the application



                                               21
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 22 of 25 PageID# 202



of USSG §3B1.3 under our facts is ultimately misguided. The Fourth Circuit has explicitly

rejected the notion that a job title alone can mechanistically result in the application of this section.

“We have long since ‘rejected a mechanistic approach to the abuse of trust enhancement that

excludes defendants from consideration based on their job titles.’” United States v. Brack, 651

F.3d 388 (4th Cir. 2011) citing United States v. Akinkoye, 185 F.3d 192, 203 (4th Cir.1999).

Merely identifying that Mr. Mackenzie was knowledgeable about FEC filings, giving him the title

of “FEC filer,” does not cinch the United States’ argument for the application of USSG §3B1.3.

The Fourth Circuit has determined that the proper analysis for the application of USSG §3B1.3

consists of “an individualized determination of each defendant’s culpability.” United States v.

Moore, 29 F.3d 175, 179 (4th Cir.1994). Indeed, every person who falsely files an FEC report

could not automatically be subject to this section, further analysis is required.

        The Guidelines provide an enhancement “[i]f the defendant ... used a special skill[ ] in a

manner that significantly facilitated the commission or concealment of the offense.” U.S.S.G. §

3B1.3. Mr. Mackenzie’s filing of FEC reports, stating that Person A did the work when he did the

work, does not rise to the level of concealing the commission or concealment of a crime. The

United States argued in its response to our PSR objections that “[a]s a PAC treasurer with over 30

years experience, Mackenzie had special and unique skills and knowledge of the Federal Election

Laws and FEC rules, as set forth in the CFR and FECA. Because of his familiarity with FEC

recordkeeping, and his experience in defending himself against numerous complaints filed against

him at the FEC for failure to follow the law, Mackenzie used his special skill to avoid detection

for diverting PAC funds for his own use by reporting Emily Seiler as the recipient of independent

expenditures.” This is insufficient to meet the burden to demonstrate a connection between the

use of the special skill and the facilitation of a criminal offense. Mr. Mackenzie filed false



                                                   22
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 23 of 25 PageID# 203



statements regarding Person A to conceal the fact that he performed the services, and this had the

natural tendency to influence the FEC in the performance of its official duties. His “special skill”

was not necessary or helpful in making the false statement. This case is analogous to United States

v. Ellen, 961 F.2d 462 (4th Cir. 1992) where the district court refused to apply the enhancement.

Here, the Fourth Circuit upheld the district court’s refusal to apply the enhancement because it

concluded that any special skills possessed by the defendant did not facilitate the commission of

the offense. According to the Court, the defendant simply failed to obtain a permit and, in this

case, such inaction was not facilitated by any expertise that he possessed. There must be a true

connection between the use of the skill and the success of a concealed crime. That connection is

not present here. The crime is the false reporting itself, not the concealment of another crime.

       4.    An enhancement for ten or more victims of mass-marketing under USSG
       §2B1(b)(2)(A) is inapplicable.

       Mr. Mackenzie is not deserving of a two-level enhancement under USSG §2B1(b)(2)(A).

Mr. Mackenzie’s unlawful FEC filings and relevant conduct do not trigger a victim count or mass-

marketing analysis under this section. For all the reasons stated in Sections I and IV. supra, we

submit that Mr. Mackenzie’s relevant conduct does not require the application of this section.

       5. An enhancement for “sophisticated means” under USSG §2B1(b)(10)(C) is
          inapplicable.

       The relevant conduct for Mr. Mackenzie does not warrant a two-level upward adjustment

for sophisticated means. While we recognize that the Court found this enhancement as it relates

to Kelly Rogers’ overall relevant conduct, the same rationale does not apply to Mr. Mackenzie

given his comparatively limited role in the offense. For all the reasons stated in Sections I and IV.

supra, we submit that Mr. Mackenzie’s relevant conduct does not require the application of this

section.



                                                 23
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 24 of 25 PageID# 204



          We submit that the guidelines calculation should be a total offense level of 16, a

role reduction of -2 or -3 and he should receive credit for acceptance of responsibility (-2

or -3) depending on the Court’s ruling with regard to role).

    VIII.     Restitution and Fines

          Mr. Mackenzie has agreed to pay $172,200 in restitution. It is worth noting that with

respect to restitution and fines, Mr. Mackenzie has limited resources to pay these amounts. The

probation office noted that Mr. Mackenzie “does not have the ability to pay a fine or the costs of

incarceration or supervision.” Mr. Mackenzie wishes to pay his debt to society but, if incarcerated,

he will have little ability to meet that obligation.

    IX.      If the Court Imposes a Term of Incarceration, Mr. Mackenzie Requests that the
             Court Recommend FCI Cumberland.

          If the Court imposes a term of incarceration it should also include a specific

recommendation as to the place of confinement, in order to ensure that any punishment is no

greater than necessary. Although a recommendation of a particular BOP facility is just that, the

BOP follows judicial recommendations in a great percentage of cases. BOP is required to consider

a judge’s recommendation. See 18 U.S.C. § 3621(b)(4)(B). Mr. Mackenzie requests that he serve

any time in the Federal Correctional Institution in Cumberland, Maryland.

    X.       Conclusion

          Mr. Mackenzie asks that the Court sentence him to a period of probation, a term of home

confinement, or in any event no more than six months incarceration. This will permit him to

continue to care for his wife, children and grandchildren and to begin to pay his restitution.




                                                   24
 Case 1:19-cr-00309-LO Document 14 Filed 02/14/20 Page 25 of 25 PageID# 205



Dated: February 14, 2020

                                 /s/
                                 Andrea L. Moseley
                                 VSB No. 43047
                                 Kropf Moseley PLLC
                                 1100 H St. NW; Suite 1220
                                 Washington, D.C. 20005
                                 Phone 202-549-0425
                                 andrea@kmlawfirm.com

                                 Counsel for Scott B. Mackenzie



                                       CERTIFICATE
          I hereby certify that on February 14, 2020, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system, which will send notification of such filing to
  the following:

              Kimberly Riley Pedersen
              John Taddei
              William J. Gullotta
              US Attorney's Office
              2100 Jamieson Ave.
              Alexandria, VA 22314
              703-299-3700
              Kimberly.riley.pederson@usdoj.gov
              John.taddei@usdoj.gov
              William.gullotta@usdoj.gov

              Counsel for the United States


                                 /s/
                                 Andrea L. Moseley
                                 VSB No. 43047
                                 Kropf Moseley PLLC
                                 1100 H St. NW; Suite 1220
                                 Washington, D.C. 20005
                                 Phone 202-549-0425
                                 andrea@kmlawfirm.com

                                 Counsel for Scott B. Mackenzie


                                                25
